Citation Nr: 1224144	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In connection with the appeal, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in November 2009; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) . Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At his November 2009 DRO hearing and in documents of record, the Veteran contends that he was exposed to excessive noise as a result of his duties as an intercept radio operator, which he performed for four years while serving in the Air Force.  He alleges that he was required to listen to air-ground communications on UHF and VHF radio frequencies with a headset on.  The Veteran claims that such noise exposure resulted in his current bilateral hearing loss and, therefore, service connection is warranted.

The Veteran's April 1957 service entrance examination reflects that, upon whispered voice test, his hearing was 15/15 bilaterally.  At the time of his March 1961 separation examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
0
LEFT
0
0
0
-
5

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As the above audiological evaluation was conducted in March 1961, the Board has converted the ASA units to ISO units as shown below: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
5
LEFT
15
10
10
-
10

Such pure tone thresholds reflect normal hearing for VA purposes.  38 C.F.R. 
§ 3.385.  Likewise, the remainder of the Veteran's service treatment records are negative for complaints, treatment, or diagnoses relevant to hearing difficulty. 

As indicated previously, the Veteran claims that he was exposed to excessive noise during service while listening to air-ground communications on UHF and VHF radio frequencies with a headset on pursuant to his duties as an intercept radio operator.  Despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the Veteran's documented military occupational specialty of radio operator. 

The Board further finds that the Veteran has a current diagnosis of bilateral hearing loss.  In this regard, VA and private treatment records reflect such a diagnosis, to include most recently at his May 2010 VA examination where the examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.  Specifically, at such time, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
40
50
LEFT
45
55
50
50
60

Speech discrimination was 94 percent bilaterally.  Therefore, the Veteran has a current diagnosis of bilateral hearing loss pursuant to VA regulations.  38 C.F.R. 
§ 3.385.

The Board initially notes that the Veteran's bilateral hearing loss did not have its onset in service.  As noted above, on entrance examination the Veteran's whispered voice test showed normal findings, and on separation from service examination the Veteran's pure tone threshold levels reflected normal hearing for VA purposes.  

Service connection for bilateral hearing loss on a presumptive basis is not warranted either.  The record fails to show that the Veteran manifested hearing loss to a degree of 10 percent within the one year following his service discharge in April 1961.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Nonetheless, the Board finds that the Veteran's currently diagnosed bilateral hearing loss is related to the Veteran's in-service excessive noise exposure.  As previously noted, on entrance examination the Veteran's hearing loss was noted to be normal.  Additionally, while the Veteran's separation examination report fails to show hearing loss as recognized by VA regulation, it does show slight indications of hearing loss.  The Board also notes that there are no indications of post service excessive noise exposure.  The Veteran primarily worked as a supervisor subsequent to service.  

In addition to the foregoing and relevant to whether service connection for bilateral hearing loss is warranted, the Board notes that there are conflicting opinions of record.  Specifically, in June 2009 and July 2009 treatment records, the Veteran's private physician noted the Veteran's reported history of experiencing hearing loss after exposure to using a headset in the military.  Following a physical examination and diagnostic testing, the private physician offered an impression of moderate to severe sensorineural hearing loss related to noise exposure during military service headset use.  

In contrast, after interviewing the Veteran, reviewing the record, and conducting an audiologic examination, the May 2010 VA examiner opined that, given that the Veteran's hearing was within normal limits at the time of his separation in March 1961, it was not likely that his current hearing loss is due to the noise exposure that he incurred in the military.  

While the May 2010 VA examiner based her opinion on the fact that the Veteran had normal hearing at the time of his service separation, the Court has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  Moreover, the Veteran has offered competent and credible reports regarding his in-service noise exposure and current hearing loss.  In this regard, a January 2003 VA treatment record reflects that the Veteran had a history of a hearing deficit that he attributed to his job in the service as a radio intercept operator where he had to constantly listen to loud noises.  He also reported that his hearing had progressively worsened.  Likewise, in an October 2006 statement, the Veteran indicated that he had experienced a gradual loss of hearing as a result of his military duties as a radio operator.  

Given the positive and negative evidence of record, the Board concludes that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  That is, in light of the essentially normal service examination reports versus the Veteran's military occupation specialty; the absence of excessive noise exposure post service versus the prolonged length of time between the Veteran's separation from service and the diagnosis of bilateral hearing loss as recognized by VA; the conflicting opinions offered by the Veteran's private physician and the May 2010 VA examiner; and, in consideration of the Veteran's competent and credible reports regarding his in-service noise exposure and current hearing loss, the Board will resolve all doubt in his favor.  Service connection for bilateral hearing loss is warranted. 




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


